      Case 1:21-cv-01829-TWP-TAB Document 5 Filed 06/23/21 Page 1 of 1 PageID #: 11

                                                                                                                      FILED
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
                                                                                                              12:27 pm, Jun 23, 2021
Civil Action No. 1:21-cv-01829-TWP-TAB                                                                         U.S. DISTRICT COURT
                                                                                                             SOUTHERN DISTRICT OF INDIANA
                                                                                                                Roger A.G. Sharpe, Clerk
                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any) Nancy Erhart was received by me on (date) Jun 21, 2021, 12:53
pm.

          X      I personally served the summons on the individual at (place) 384 E 500 S , New Castle, IN 47362 on (date) Tue,
                 Jun 22 2021 ; or
                 I left the summons at the individual’s residence or usual place of abode with (name)                                 ,a
                 person of suitable age and discretion who resides there, on (date)                                 , and mailed a copy to
                 the individual’s last known address; or
                 I served the summons on (name of individual)                                  , who is designated by law to accept
                 service of process on behalf of (name of organization)                                 on (date)
                                         ; or
                 I returned the summons unexecuted because:                                  ; or

                 Other:                                  ; or

        My fees are $                                    for travel and $                       for services, for a total of $
                                     .

        I declare under penalty of perjury that this information is true.



Date:



                                                                                              Server's signature
                                                                        Dustin Howe, Process Server
                                                                                            Printed name and title


                                                                        5335 N Tacoma Ave Ste 5, Indianapolis, IN 46220
                                                                                               Server's address

Additional information regarding attempted service, etc.:
1) Successful Attempt: Jun 22, 2021, 1:38 pm EDT at 384 E 500 S , New Castle, IN 47362 received by Nancy Erhart. Age: 65;
Ethnicity: Caucasian; Gender: Female; Weight: 220; Height: 5'8"; Hair: Gray;
The defendant came to the door, verified her name and was personally served
